PER CURIAM:
On or about August 30, 1990, claimant was attempting to cross a bridge located on Nemours Road designated as 52/6 located in Mercer County. As he was proceeding across the wooden deck that was missing a plank, he damaged a tire. Claimant immediately notified the respondent of the incident.
Claimant and respondent have stipulated the facts of the claim and have reached an agreed amount of $102.82 for damage sustained by claimant's vehicle.
*146Testimony indicates that respondent had actual and constructive notice of the faulty board, but did not repair it in a timely manner. Accordingly, the claimant has met his burden of proof. The Court makes an award in the stipulated amount of $102.82.
Award of $102.82.